Citation Nr: 1504998	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine dysfunction with underlying arthritis, primarily C5 to C7.  

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1975.  The Veteran had subsequent service with the Minnesota Air National Guard from November 1977 to January 1996, to include periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  Additional evidence was associated with the record accompanied by a waiver of initial AOJ consideration of the evidence.  38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  An April 1996 rating decision denied entitlement to service connection for a cervical spine dysfunction with underlying arthritis, primarily C5 to C7; no new and material evidence was received within the period in which to appeal and the Veteran did not appeal the decision.  

2.  Evidence received since the April 1996 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.

3.  The evidence is in relative balance as to whether the Veteran's current cervical spine disability is related to active service.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence having been received; the claim of entitlement to service connection for a cervical spine dysfunction with underlying arthritis, primarily C5 to C7, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a cervical spine disability, diagnosed as degenerative disc disease and degenerative joint disease, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., reopening the claim for service connection and granting service connection, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303.  

In April 1996, VA received the Veteran's claim for service connection for a cervical spine dysfunction with some mild underlying arthritis, primarily C5 to C7.  He stated that it was the result of being a pilot of F-16s and his problems began approximately two to three years ago.  See VA Form 21-526, dated April 1996.  

An April 1996 rating decision denied entitlement to service connection for a cervical spine dysfunction with some mild underlying arthritis, primarily C5 to C7.  A May 1996 VA notice letter notified the Veteran of the attached rating decision and enclosed a VA Form 4107, which contained information about procedures and the Veteran's right to appeal the decision.  No new and material evidence was received within the period in which to appeal and the Veteran did not appeal the decision.  The April 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

At the time of the final April 1996 rating decision, the evidence included service medical and administrative records dated from 1968 to 1996 and private medical treatment records from Duluth Clinic.  The rating decision noted that the medical records pertaining to the Veteran's period of active duty (in the 1970s) did not describe any disease or injuries involving the neck and there was nothing to suggest that the arthritis of the cervical spine manifested itself to a compensable degree within the one-year presumptive period following his separation from service in April 1975.  The decision acknowledged the Veteran's opinion that his problem stemmed from his duties as a pilot in the Air National Guard, but there was "nothing which provides a reasonable basis for attributing it to an injury or injuries incurred during any defined period(s) of training."  

Evidence associated with the claims folder since the final April 1996 rating decision includes private medical treatment records, VA medical treatment records, a VA medical examination report and addendum opinion, letters from the Veteran's  private physicians, medical treatise articles, lay statements, and statements and testimony from the Veteran.  The Board finds that some of the evidence received constitutes new and material evidence to reopen the claim of entitlement to service connection for a cervical spine dysfunction with some mild underlying arthritis, primarily C5 to C7.  Specifically, the Veteran's testimony and an April 2013 letter from S. A., DO, constitute new and material evidence.  The Veteran testified that his neck problems began in the 1990s as a result of his duties as a fighter pilot.  While he acknowledged that he was a member of the Minnesota Air National Guard at that time, he testified that he had many periods of ACDUTRA, which involved flying missions.  In the April 2013 letter, Dr. S.A. stated that repetitive motion and overuse injuries often are a direct cause of degenerative pathology over time.  With his numerous hours of service in flying high-performance aircraft, particularly the F-16 jet, Dr. S.A. opined that the Veteran was at an increased risk of degenerative changes and developed cervical degenerative disc disease as a result of this.  The evidence is "new" in that the Veteran's testimony and Dr. S.A.'s statement were not of record at the time of the prior final April 1996 rating decision.  The evidence is "material" as it indicates that the Veteran's current disability is related to his time as a pilot, which included periods of ACDUTRA during his time as a member of the Minnesota Air National Guard.  The evidence raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for a cervical spine dysfunction with some mild underlying arthritis, primarily C5 to C7 is reopened.

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  See Shedden, supra.  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

When a claim for service connection is based upon an injury that occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound condition on entrance to service do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Veteran contends that his current cervical spine disability is a result of his duties while flying F-16s during his service in the Minnesota Air National Guard.  The Veteran's NGB Form 22 reflects that his primary specialty title was "OPS GRP Commander" and associated service personnel records show that the Veteran served in the Minnesota Air National Guard from November 1977 to January 1996, which included periods of ACDUTRA and INACDUTRA.  A field grade officer performance report, AF Form 707A, noted evaluation of a period from February 1990 to February 1991.  The reviewer noted that the 179th Fighter Interceptor Squadron was one of eleven Air Defense Squadrons assigned to the First Air Force.  It was noted that the Veteran maintained full combat ready status as an F-16A aircraft Commander and Flight leader and was qualified proficient in dissimilar air combat tactics, and high and very low altitude intercepts.  A field grade officer performance report, AF Form 707A, noted a period of evaluation from August 1993 to December 1993.  The Veteran supervised eight pilots and maintained full combat ready status as an F-16A Aircraft Commander and Flight Leader.  During the hearing before the undersigned, the Veteran stated that he flew on missions during his periods of ACDUTRA.  

First, the evidence reflects that the Veteran has a current disability.  The July 2012 VA medical examination report lists diagnoses of cervical spine degenerative disc disease and intervertebral disc syndrome.  The private medical treatment records also reflect findings of degenerative joint disease. 

With respect to an in-service injury or disease, the Veteran has not argued that his cervical spine disability is related to an injury or disease incurred during his period of active service in the United States Air Force from September 1970 to April 1975.  Instead, the Veteran has stated that his neck problems began in the 1990s during his time as a member of the Minnesota Air National Guard.  He testified that the repetitive motion and the high G-force environment when flying F-16s caused his cervical spine disability.  The Veteran can only be compensated for an injury or disease sustained during a period of ACDUTRA or an injury sustained during a period of INACDUTRA.  In this case, the Veteran has not specified a particular period of ACDUTRA or INACDUTRA during which he injured his cervical spine.  However, he has suggested that his time flying F-16s, to include during periods of ACDUTRA, cumulatively caused his current cervical spine disability.  

The service personnel records do not include the dates of any verified periods of ACDUTRA or INACDUTRA.  However, the service personnel records include a list of Active Duty points for the purposes of retirement.  While the compilation of Active Duty points does not provide the dates of any periods of ACDUTRA or INACDUTRA, the list is relevant because it shows that the Veteran had periods of ACDUTRA and INACDUTRA during his time in the Minnesota Air National Guard.  For example, the Veteran had 365 days of Active Duty "AD" points during his period of active service in the United States Air Force from June 1972 to June 1973.  During his time as a member of the Minnesota Air National Guard, he accumulated a maximum of 232 AD points during the year of December 1978 to December 1979, which is consistent with his report of training at that time.  See hearing transcript.  Subsequently, particularly during the years at question in this case, i.e., when the Veteran reported the onset of neck problems, the Veteran accumulated 150 AD points during the year of December 1989 to December 1990 and accumulated 108 AD points during the year of December 1990 to December 1991.  In comparison to his 365 AD points accumulated during a year of active service with the United States Air Force, 150 AD points is a significant amount of active duty.  The Veteran reported that he experienced neck pain on numerous occasions following his flights, which also occurred during periods of ACDUTRA.  See hearing transcript.  The Board finds that the Veteran is competent and credible to attest to his symptoms of neck pain following his duties as a pilot.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In fact, a December 1995 X-ray report completed during his time as a member of the Minnesota Air National Guard reflected findings of hypertrophic spurring and degenerative disc changes of the cervical spine.  Considering the Veteran's specialty during his time in the Minnesota Air National Guard, the Board finds it reasonable and believable that the Veteran would be engaged in flying as a pilot during his periods of ACDUTRA. See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  The Board further emphasizes that, with respect to in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a Veteran's service as shown by the service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  In light of the above, the Board finds that the Veteran sustained injuries to his cervical spine during his periods of ACDUTRA and the requirement of an in-service injury has been met. 

Next, the question becomes whether the Veteran's current cervical spine disability is related to injuries sustained during his periods of ACDUTRA.  

The Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

As noted above, during his time with the Minnesota Air National Guard, a December 1995 X-ray report reflected a finding of hypertrophic spurring and degenerative disc changes of the cervical spine.  In January 1996, the Veteran sought medical treatment.  The treatment record noted that the Veteran had less than five years of flying an F-16 and his pain onset in 1990 during a centrifuge ride.  It was problematic for the last 18 months.  The examining physician stated that the Veteran had neck symptoms secondary to chronic exposure in a high G environment. 

The Veteran submitted several articles discussing the incidence of neck injuries and any relationship to duties as a pilot.  One article, entitled "Acute Neck Injuries," authored by a Russell R. Burton of Air Force Research Laboratory at the Brooks AFB, in Texas, noted that acute neck injuries were believed to play a role in the degenerative changes of the cervical spine although the relationship was not completely understood.  The article explained that soft tissue injuries of the neck commonly occur during exposures to high-sustained G.  It was noted that there are secondary muscles of the neck, which are relatively weak and these muscles are used extensively by pilots during aerial combat maneuvers.  The author cited to a study in which 60% of F-16 pilots had some form of acute neck injury during the past three months.  Another article noted that pilots must undergo centrifuge training in order to learn effective anti-G straining maneuvers and exposure of pilots to such training could lead to injuries.  Centrifuge-Induced Neck and Back Pain in F-16 Pilots: A Report of Four Cases, Aviat Space Env Med, Vol. 84, No. 7 (July 2013).  

The Veteran also submitted statements from his physicians.  In a May 2011 statement, T. P., MD, stated that the Veteran had cervical neck pain and decreased range of motion due to pain and arthritis type issues in his cervical spine.  She stated:  "This could be due to flying F16's."  A March 2012 private medical treatment record shows that the Veteran reported neck pain since actively flying F-16s.  The record listed an assessment of degenerative joint disease of the neck directly related to the Veteran's work as a fighter pilot and flying in a high G environment.  In an April 2013 letter, Dr. S.A. stated that repetitive motion and overuse injuries often are a direct cause of degenerative pathology over time.  With his numerous hours of service in flying high-performance aircraft, particularly the F-16 jet, Dr. S.A. opined that the Veteran was at an increased risk of degenerative changes and developed cervical degenerative disc disease as a result of this.  In a September 2014 statement, the Veteran's physician, J. B., MD, provided an opinion regarding the etiology of the Veteran's cervical spine disability.  Dr. J. B. stated that he had the opportunity to review past medical records from the time that the Veteran was in the service and his previous clinic records at the Duluth Clinic.  He noted that the Veteran was both a transport and fighter pilot and had flown C140s, T33s, RF-4C, F4D, and F16s A/B.  Dr. J. B. stated that there was documentation in the Veteran's military medical record demonstrating complaints of chronic neck pain.  Dr. J. B. stated that he felt the degenerative joint disease in the cervical spine was directly related to the Veteran's work as a fighter pilot and operating in a high G environment during numerous sorties.  He explained that the opinion was based on his experience of working with senior pilots and his role as an Air Force flight surgeon.  He stated that working as a flight surgeon in an Air National Guard fighter wing, presented him the opportunity to work with a number of senior aviators with many hours and sorties in an Air National Guard fighter wing.  He noted that there were several good studies published within the last five years which bear out the anecdotal findings.  

The Veteran was provided a VA medical examination in July 2012.  The examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the neck pain began in early 1990 and the current literature did not support the notion that the forward acceleration of G-forces may be associated with cervical vertebral pathology among fighter jet pilots.  In a December 2012 addendum to the VA medical examination report, the examiner addressed the literature submitted by the Veteran regarding association between high G-force flight environment and cervical soft tissue injury, but noted that current published medical literature based on better designed research protocols did not show significant association between flying at high G-environment and degenerative cervical condition.  

In reviewing all of the medical evidence, the Board finds that it is in relative balance as to whether the Veteran's current cervical spine disability is related to his periods of ACDUTRA.  While the VA examiner provided a negative nexus opinion in the July 2012 VA medical examination report and the December 2012 addendum, the rationale for the opinions did not focus on the specific facts of the Veteran's case.  Instead, the examiner appeared to base the opinion on the medical literature and whether it supported a relationship between a high G-force environment and the development of cervical degenerative disc disease.  Such a rationale limits the probative value of the VA examiner's opinion.  Alternatively, the Board finds that Dr. J. B.'s opinion is entitled to significant probative value.  Dr. J. B. considered the facts of the Veteran's particular case, discussed the relevant medical literature, and detailed his personal experience as a flight surgeon.  While Dr. J. B.'s opinion appears to neglect the fact that the Veteran was not on active service for the entirety of his time in the Minnesota Air National Guard, the Board still finds that the opinion is of value.  Dr. J. B. acknowledged that the Veteran's time as a pilot caused his cervical spine disability.  As discussed above, the Board found that the Veteran's periods of ACDUTRA, included injuries to the cervical spine due to his duties as a pilot. 

In light of the above, the Board finds that the evidence is in relative balance as to whether the Veteran's cervical spine disability is related to active service.  In resolving the benefit-of-the-doubt in favor of the Veteran, the Board finds that his cervical spine disabilities, diagnosed as degenerative joint disease, intervertebral syndrome, and degenerative disc disease, are related to active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for a cervical spine disability, diagnosed as degenerative joint disease, intervertebral syndrome, and degenerative disc disease, is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine dysfunction with some mild underlying arthritis, primarily C5 to C7, is reopened.  

Entitlement to service connection for a cervical spine disability, diagnosed as degenerative joint disease, intervertebral syndrome, and degenerative disc disease, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


